TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00040-CR


Kenneth Knotts, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT

NO. D-1-DC-09-204541, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due on May 22, 2010.  On June 22, 2010, the Court
granted counsel's second motion for extension of time and ordered her to tender the brief for filing
no later than August 19, 2010.  Counsel did not comply with this order.  Instead, she has filed a third
motion asking that the time for filing be extended to September 30, 2010.
Appellant's third motion for extension of time to file brief is granted. 
Appellant's counsel, Kiele Linroth Pace, is ordered to tender a brief in this cause no later than
September 30, 2010.  No further extension of time will be granted.

It is ordered September 2, 2010. 

Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish